       Case 1:18-po-00308-SAB Document 26 Filed 09/17/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   JOSEPH LOPEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:18-po-00308-SAB
12                     Plaintiff,                   CONSENT TO APPEAR BY
                                                    TELEPHONE
13   vs.
14   JOSEPH LOPEZ,
15                    Defendant.
16
17          I, Joseph Lopez, understand that under the Federal Rules of Criminal Procedure and the
18   United States Constitution, I have a right to be present in open court for my sentencing hearing in
19   this case. After consulting with my attorney, Assistant Federal Defender Matthew Lemke, I hereby
20   consent to appear by telephone for the sentencing hearing currently set for September 17, 2020.
21
22   Dated: September 16, 2020                    /s/ Matthew Lemke
                                                  MATTHEW LEMKE
23                                                Assistant Federal Defender
                                                  Attorney for Defendant
24                                                JOSEPH LOPEZ
25
26   Dated: September 16, 2020                     /s/ Joseph Lopez
                                                  JOSEPH LOPEZ
27                                                Defendant
28
      Case 1:18-po-00308-SAB Document 26 Filed 09/17/20 Page 2 of 2


 1                                              ORDER
 2            IT IS HEREBY ORDERED that pursuant to the CARES Act and Fed. R. Crim. P. 43,
 3   Joseph Lopez is permitted to appear by telephone for his sentencing hearing scheduled to take
 4   place on September 17, 2020.
 5
     IT IS SO ORDERED.
 6
 7
     Dated:     September 17, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



                                                   2
